PCIJ_B_10_ExchangeGreekTurkishPopulations_LNC_NA_1925-02-21_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1925.
Le 21 février.
Dossier F. c. XI.
Rôle VL. 1.

SIXIÈME SESSION (EXTRAORDINAIRE)

Présents:

MM. HUBER, Président,
LODER, Ancien Président,
Weiss, Vice-Président,

Lord FINLAY,

MM. NYHOLM,
ALTAMIRA,
ODA,
ANZILOTTI,
YOVANOVITCH, !
BEICHMANN,
NEGULESCO. 5

Juges.

 

AVIS CONSULTATIF N° ro

ÉCHANGE DES POPULATIONS GRECQUES ET TURQUES
(CONVENTION VI DE LAUSANNE, 30 JANVIER 1923, ART. 2)

_ A Ja date du 13 décembre 1924, le Conseil de la Société des Nations
a adopté une Résolution ainsi conçue :

« Le Conseil de la Société des Nations, ayant été prié par
la Commission mixte pour l'échange des populations grec-
ques et turques de prêter ses bons offices pour demander
à la Cour permanente de Justice internationale de formuler
un avis consultatif sur le différend se rapportant à l’interpré-
tation de l’article 2 de la Convention concernant l’échange
des populations grecques et turques, signée à Lausanne le
7 AVIS CONSULTATIF N° IO

30 janvier 1923, a décidé de demander à la Cour permanente
de Justice internationale de bien vouloir lui donner un avis
consultatif sur la question suivante :

«Quels sont le sens et la portée qui doivent être
attribués, dans l’article 2 de la Convention de Lausanne
du 30 janvier 1923, relative à l'échange des populations
grecques et turques, au mot «établis » lequel a fait l’objet
des discussions et thèses contenues dans le dossier commu-
niqué par la Commission mixte ? Et quelles sont les condi-
tions qui doivent être remplies par les personnes dési-
gnées dans l’article 2 de la Convention de Lausanne sous le
nom d’« habitants grecs de Constantinople », pour que ces
personnes puissent être considérées comme « établies » aux
termes de la Convention et exemptées de l’échange obli-
gatoire ? »

« Le Conseil invite la Commission mixte, ainsi que les deux
Gouvernements qui y sont représentés, à se tenir à la disposi-
tion de la Cour pour lui fournir tous documents ou explications
utiles. Il a l'honneur de transmettre à la Cour le dossier qui lui
a été communiqué, ce dossier pouvant être complété ultérieu-
rement, si cela est jugé nécessaire.

«Le Secrétaire général est autorisé à soumettre cette
Requête à la Cour, ainsi queftous documents relatifs à la ques-
tion, à exposer à la Cour l’action du Conseil en la matière, à
donner toute l’aide nécessaire à l'examen de l'affaire, et à pren-

. dre, le cas échéant, des dispositions pour être représenté devant
la Cour. »

Faisant suite à cette Résolution, le Secrétaire général de la Socié-
té des Nations a adressé le 18 décembre 1924 à la Cour, une Requête
pour avis consultatif, dans les termes suivants :

« Le Secrétaire général de la Société des Nations,
_ «en exécution de la Résolution du Conseil du 13 décembre
1924 et en vertu de l’autorisation donnée par le Conseil,
. «a l’honneur de présenter à la Cour permanente de Justice
internationale une Requête demandant à la Cour de bien vou-
‘loir, conformément à l’article 14 du Pacte, donner au Conseil
8 AVIS CONSULTATIF N° 10

un avis consultatif sur la question qui a été renvoyée à la Cour
par la Résolution du 13 décembre 1924.

« Le Secrétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l’examen de l'affaire et
prendre, le cas échéant, des dispositions pour être représenté
devant la Cour. »

Conformément à l'article 73 du Règlement de la Cour, la
Requête a été communiquée, par les soins du Greffe, aux Mem-
bres de la Société des Nations — par l’intermédiaire de son Secré-
taire général —, ainsi qu’aux États mentionnés à l’annexe au Pacte.
Elle a été également communiquée au Gouvernement de la Turquie
comme État susceptible de fournir des renseignements sur la ques-
tion, et à la Commission mixte pour l’échange des populations grec-
ques et turques siégeant à Constantinople.

Vu le caractère éminemment urgent que revêtait, de par la nature
des choses, la question au sujet de laquelle l’avis de la Cour avait
été ainsi demandé, le Président décida, en vertu des pouvoirs à lui
conférés par l’article 23 du Statut, de la convoquer en session extra-
ordinaire pour le 12 janvier 1925.

Les Gouvernements grec et turc firent parvenir à la Cour, sur son in-
vitation et dans le délai fixé, chacun un Mémoire sur l’affaire de l’inter-
prétation de l’article2 dela Convention concernant l'échange des popu-
lations grecques et turques, signée à Lausanne le 30 janvier 19231,
et la Cour a entendu au cours des audiences du 16 janvier 1925,
les explications orales au sujet de cette affaire, qu'ont été
admis à fournir, d’une part, sur demande du Gouvernement de la
République hellénique, S. Exc. M. Politis, son ministre à Paris,
et d'autre part, sur demande du Gouvernement de la Turquie,
le Dr Tevfik Rouchdy Bey, président de la délégation turque près
la Commission mixte de Constantinople.

La Résolution. susmentionnée du Conseil avait pour point de
départ un télégramme adressé le 19 novembre 1924 au Secrétaire
général de la Société des Nations par le président de la Commission
mixte et conçu dans les termes suivants :

1 Le dossier dont il sera fait mention plus loin contient déjà des Mé-
moires provisoires des deux Gouvernements intéressés, destinés à la Cour,
savoir, un Mémoire hellénique du 30 novembre 1924 et un Mémoire turc
du 7 décembre :924.:
- 9 AVIS CONSULTATIF N° IC

« Ai l'honneur vous communiquer que la Commission mixte dans
sa séance 16 novembre a décidé recourir conformément contenu
dernière partie conclusions rapport vicomte Ishii Conseil Nations
Bruxelles date 31 octobre aux bons offices Conseil pour demander à
Cour Justice Haye formuler avis consultatif sur le différend se
rapportant à article 2 Convention Lausanne stop Dossier affaire
suivra. »

Le dossier en question fut transmis par le président de la Commis-
sion mixte au Secrétaire général par une lettre datée à Constanti-
nople le 6 décembre 1924 ; il fut reçu au Greffe de la Cour le 20 dé-
cembre. 1

Etant donné la référence faite dans la Requête aux discussions
et thèses contenues dans le dossier communiqué par la Commission
mixte et dont le mot « établis » avait fait l’objet, il convient, avant
toute autre chose, d'analyser ce dossier au point de vue de Vhisto-
rique de la divergence en présence de laquelle la Cour se trouve.

Lors des négociations destinées à établir la paix avec la Turquie
et qui se poursuivaient à Lausanne en 1922 et. 1923, fut adoptée,
entre autres instruments diplomatiques, une Convention concer-
nant l'échange des populations grecques et turques ; cette Conven-
tion, qui fut signée à Lausanne le 30 janvier 1923 par les délégués
hellènes et turcs, entra en vigueur après la ratification par la Grèce
et la Turquie du Traité de paix du 24 juillet 1923, c’est-à-dire le
6 août 1924. . °

Elle prévoit, dans son article xx, la création dans le délai d’un
mois à partir de son entrée en vigueur, d’une Commission mixte
composée de quatre membres pour chacune des Hautes Parties
contractantes et de trois membres choisis par le Conseil de la Société
des Nations parmi les ressortissants des Puissances n’ayant pas
participé à la guerre de 1914-1918. Les membres neutres furent
désignés par le Conseil le 17 septembre 1923 et la Commission mixte
entra ainsi en fonctions.

1 Voir à l’annexe, page 27, la liste des documents dont se compose ce
dossier.
Io AVIS CONSULTATIF N° I0

La Commission mixte a pour attributions, conformément à
Yarticle 12, entre autres, de surveiller et faciliter l’émigration
prévue par la Convention et d’en fixer les modalités; d’une façon géné-
rale, elle a tous pouvoirs pour prendre les mesures que nécessitera
l'exécution de la Convention et de décider toutes les questions aux-
quelles cette Convention pourrait donner lieu.

Le principe de l’émigration dont il s’agit est formulé dans le
premier article de la Convention, ainsi conçu :

- «Il sera procédé dès le 1° mai 1923 à l’échange obligatoire des
ressortissants turcs de religion grecque-orthodoxe établis
sur les territoires turcs et des ressortissants grecs de religion
musulmane établis sur les territoires grecs.

Ces personnes ne pourront venir se rétablir en Turquie
ou, respectivement, en Grèce, sans l'autorisation du Gouver-
nement turc ou, respectivement, du Gouvernement hellé-
nique. »

Cet article contient déjà le mot «établis ». C’est cependant au
sujet du sens et de la portée de ce mot tel qu’il apparaît dans l’arti-
cle 2 que l’avis de la Cour a été demandé ; cet article est rédigé
dans les termes suivants :

«Ne seront pas compris dans l'échange prévu à l’article
premier :

a) les habitants grecs de Constantinople ;

b) les habitants musulmans de la Thrace occidentale.

Seront considérés comme habitants grecs de Constantinople
tous les Grecs déjà établis avant le 30 octobre 1918 dans les
circonscriptions de la préfecture de la ville de Constantinople,
telles qu’elles sont délimitées par la loi de 1912.

Seront considérés comme habitants musulmans de la Thrace
occidentale tous les Musulmans établis dans la région à l’est
de la ligne-frontiére établie en 1913 par le Traité de Bucarest. »

Suivant les indications du dossier présenté à la Cour (trente-et-
unième session du Conseil de la Société des Nations, quatrième
séance publique), il paraît que des difficultés concernant l’interpré-
tation de l’article 2 de la Convention du 30 janvier 1923 se sont
d'abord produites entre les délégations hellénique et turque près
la Commission mixte ; celles-ci ont décidé d’un commun accord
II . AVIS CONSULTATIF N° IO

de poïter leurs divergences de vues devant la Commission afin
que celle-ci tranchât la controverse. A cet effet, les deux délégations.
ont élaboré des Mémoires qu’elles ont soumis aux Membresneutres
de la Commission. Ces membres ont, de leur côté, rédigé une « opi-
nion sur le sens de l’article 2 de la Convention concernant l'échange
des populations grecques et turques signée à Lausanne le 30 janvier
1923 ». |

Lecture fut donnée des trois documents lors de la séance plénière:
que tint la Commission mixte le 4 septembre 1924.

Il résulte tant des procès-verbaux de cette séance que du texte
des Mémoires grec et turc que les discussions et thèses relatives à

l'interprétation du mot «établis» portaient à l’époque surtout.
sur les points suivants :

a) la question de savoir si l’article 2 de la Convention consti-
tuait une simple exception à l’article premier ou établissait, au
contraire, dans le domaine de son application, le principe de la non-
échangeabilité ;

b) la question de savoir si, dans la seconde éventualité, le principe
de l'article 2 s’appliquait à certains territoires ou bien à certaines
catégories de personnes ; | |

c) la définition grammaticale du mot «établis», notamment par
rapport au terme « domiciliés » ;

d) la valeur de la législation nationale comme élément d’inter-
prétation du mot «établis», notamment par rapport aux lois
turques du 16 juin 1902 et du 14 août 1914 dites de noufouz ;

e) la distribution de la compétence pour l'application du critérium
de l’xétablissement», entre la Commission mixte et les tribunaux
nationaux. | |

A la séance suivante de la Commission mixte, tenue le 8 septembre,
la proposition fut faite de saisir la Section juridique de la Commis-
sion de la question de l'interprétation de l’article 2 de la Convention.
Une décision dans ce sens fut cependant prise seulement à la
séance tenue le 15 septembre ; à cette décision est attaché le vœu
que l'étude de la question par la Section juridique soit terminée
dans le délai le plus proche.

Les travaux de la Section juridique prirent fin le 1% octobre,
où elle remit à la Commission plénière un rapport signé par son.
président.
12 AVIS CONSULTATIF N° IO

Ce rapport reproduit d’abord le texte d’une décision prise à
l'unanimité des membres de la Section, et ensuite un projet de réso-
lution que, suivant le rapport, la Section avait également décidé
d'adopter. Cette dernière décision avait cependant été prise a la
majorité des voix, formée par celle du président neutre et des
membres helléniques de la Section.

Le texte de la Résolution de la Section juridique relative au
mot «établis», est ainsi conçu :

« Doit être considéré comme «établi» dans lune des
régions exceptées de l'échange par l’article 2 de la Convention :

« x} Tout habitant de ces régions inscrit dans les registres
de l’état civil ou du cens de ces mêmes régions.

« 2) Toute personne ayant dans ces régions une résidence
fixe unie à intention d’y demeurer d'une manière permanente.
Cette intention résulte d’un ensemble de circonstances telles
que l'exercice permanent d’une profession, d’un commerce ou
d’une industrie, ou l’acquisition, en conformité des lois, d’une
clientèle, ou encore le fait d’avoir conclu un contrat de travail
de caractère durable ou d’avoir embrassé une profession dont
la nature implique en général la prolongation durable du séjour
ou de tout autre fait prouvant que la personne a le centre de
ses occupations et de ses intérêts dans lesdites régions.

«Il appartient à la Commission mixte de décider des cas
des personnes qui doivent être soumises à l’échange.

« Les femmes mariées, les veuves et les enfants mineurs sui-
vent la condition des maris et des pères. Il en est de même des
pères et. des mères qui, de par la loi et les usages locaux, sont
‘à la charge de leurs enfants. »

La Commission mixte plénière, saisie du rapport de sa Section
juridique, devait se réunir le 2 octobre afin d’en discuter les termes.
Cette séance ne put cependant pas avoir lieu. —

Entre temps et jusqu’au 21 octobre, les autorités de Constanti- .
nople ont procédé — suivant le rapport de l’organisme compétent
de la Commission mixte — «a l'envoi, en compagnie des agents de
police ,auxhôpitaux de Baloukli, d'environ 4.500 Grecs au maximum,
13 AVIS CONSULTATIF N° 10

lesquels, d’après les listes établies par les différentes circonscrip-
tions de la préfecture de la ville, étaient inscrits comme arrivés
après le 30 octobre 1918 ».

Après les démarches faites par l'autorité internationale compé-
tente auprès du Vali, ces mesures ont pris fin. Elles ont cependant
donné lieu d’abord à des démarches de la part du président de la
délégation hellénique près la Commission mixte, auprès du président
de cette Commission, et ensuite à une lettre adressée par le chargé
d’affaires de Grèce à Berne au Secrétaire général de la Société des
Nations le 22 octobre 1924. Dans cette lettre, le Gouvernement
hellénique, se basant sur l’article rr du Pacte, fait appel à la Société
des Nations pour inscrire à l’ordre du jour de la session que devait
tenir le Conseil le 27 du même mois la question soulevée par les
mesures dont ils’agit. Tout en invoquant principalement l’article 11
du Pacte, le Gouvernement hellénique estimait, suivant cette
lettre, qu’ également l’article 14 du Pacte pouvait jouer subsidiaire-
ment.

Faisant droit à cette demande, le Conseil inscrivit l’affaire à
Vordre du jour de sa trente-et-uniéme session et adopta a son sujet,
d’accord avec les représentants des deux Gouvernements intéressés,
un rapport invitant la Commission mixte à se réunir le plus tôt
possible en séance plénière afin que les questions qui s'étaient posées
au sujet de ia Convention pussent être définitivement réglées.
En même temps, le rapporteur, vicomte Ishii, ajoute : |

« Si, toutefois, les membres de la Commission estimaient que
la Convention soulève des questions présentant au point de vue
juridique des difficultés qu'ils ne croiraient pas pouvoir résoudre
au moyen de leur seule connaissance, il leur est toujours loisible
de demander aux deux Gouvernements signataires de la Convention
de soumettre la question à la Cour de Justice internationale, dont
l’une des attributions spéciales est d'interpréter les traités. Le
Conseil, j'en suis certain, serait également disposé, si la Commission
mixte le désirait, à demander à la Cour de formuler un avis consul-
tatif sur des points de ce genre. Si l’on a recours à une procédure
de cette nature, il serait naturellement nécessaire, en attendant
la décision de la Cour, que rien ne fût fait qui portât préjudice aux
intérêts personnels et matériels des populations qui peuvent être
directement ou indirectement affectés par la décision prise. »

“Le rapport susvisé est daté du 31 octobre 1924.
I4 AVIS CONSULTATIF N° IQ

La Commission mixte en fut saisie lors de la séance plénière
qu’elle tint le 15 novembre. A cette occasion, elle soumit à nouveau
à une discussion approfondie la question de l'interprétation de
l’article 2 de la Convention de Lausanne en tenant compte notam-
ment du rapport du rer octobre de sa Section juridique.

Au cours des débats, il apparut que la divergence d’opinions
subsistait encore, du moins en grande partie. En méme temps,
cependant, fut avancé un argument qui n’avait pas auparavant
fait l’objet des délibérations de la Commission, bien qu'il eût été
mentionné devant le Conseil par le représentant turc. Il avait trait
à la répercussion de l’article 3 de la Convention du 30 janvier 1923
sur l’mterprétation de l’article 2 de la même Convention et portait
sur le point de savoir si, suivant l’article 3, les Grecs ayant quitté
depuis 1912 le territoire visé à l’article premier et qui se trouvent
depuis le 18 octobre de cette année à Constantinople, devront être
considérés comme soumis à l’échange.

L'article 3 de la Convention est ainsi conçu :

«Les Grecs et les Musulmans ayant déjà quitté depuis le
18 octobre 1912 les territoires dont les habitants grecs et turcs
doivent être respectivement échangés, seront considérés
comme compris dans l'échange prévu dans l’article premier.

« L'expression «émigrant » dans la présente Convention
comprend toutes les personnes physiques et morales devant
émigrer ou ayant émigré depuis le 18 octobre 1912.»

La question de la situation du Patriarcat cecuménique et du
personnel y attaché, également mentionnée devant le Conseil, mais
par le représentant hellénique, ne fut pas soulevée dans le sein
de la Commission mixte.

A la séance suivante, tenue le 16 novembre, le président de la
Commission constata que l’assemblée pléniére était d’accord, a
l’unanimité, pour prier le Conseil de la Société des Nations de bien
vouloir demander à la Cour permanente de Justice internationale
de La Haye un avis consultatif sur le conflit surgi au sujet de l’inter-
prétation de l’article 2 de la Convention de Lausanne.
15 AVIS CONSULTATIF N° 10

C'est à la suite de la décision ainsi constatée que le président
de la Commission expédia au Secrétaire général de la Société des
Nations le télégramme dont le texte est reproduit au 1 début du
présent avis.

Les thèses grecques ont été énoncées en définitive par Son Excel-
lence M. Politis, dans son exposé oral, sous cette forme :

«I) Que le mot «établis » désigne les personnes habitant Cons-
stantinople qui y avaient fixé leur résidence avant le 30 octobre
1918 avec l’intention d’y demeurer habituellement.

« 2) Que, pour être exempté de l'échange, il faut d’une part
être arrivé à Constantinople avant la date du 30 octobre 19r8,
de quelque provenance que ce soit, que ce soit de la province
ou de l'étranger, et, d’autre part, avoir manifesté avant cette
même date, soit par une formalité officielle, soit par une atti-
tude non équivoque telle que, par exemple, l'exercice d’une
profession permanente, d’un commerce, d’une industrie, etc.,
soit de toute autre manière analogue que la Commission mixte
aura compétence exclusive pour apprécier souverainement par
tous les moyens de preuve, par témoins comme par écrit ou
même sur la base de simples indices, l’intention d’y avoir le
centre de ses intérêts et de ses occupations.

« 3) Que sont en outre exemptés de l’échange, en dehors
de toute considération d'établissement à Constantinople, les
prélats de l’Église orthodoxe qui, à raison de leurs fonctions,
doivent y résider pour assurer le fonctionnement du Patriarcat
œcuménique dans les termes convenus à Lausanne le 10 jan-
vier 1923 entre la Turquie et les Puissances alliées.»

Tevfik Rouchdy Bey n'a pas formulé de conclusions expresses,
mais il a, dans le Mémoire présenté le ro janvier 1925 au nom du
Gouvernement ottoman, fait le résumé suivant de son avis:

«Il y à en Turquie une loi concernant les individus établis.
Cette loi s'applique sans distinction aux minorités comme à la
majorité du pays. Il va sans dire que chercher, pour quelque
raison que ce soit, à suspendre l'application de cette loi à une
partie quelconque des citoyens d’un pays, c’est vouloir accorder

un privilège à ceux-ci, et c'est aussi, d'autre part, porter
atteinte aux droits des autres minorités et de la majorité. Tant
16 AVIS CONSULTATIF N° IO

qu’il ne sera pas prouvé que la loi en question est appelée à
être modifiée ou suspendue par les stipulations de la Convention,
on ne saura toucher à cette loi sans attenter aux droits de
souveraineté du peuple et de l’État turcs.

«Il est admis que le fait d’avoir manqué à l’accomplissement
d'une formalité n’entraine pas la perte des droits acquis. Mais,
par ailleurs, ces droits acquis ne peuvent exister sans des condi-
tions essentielles s’y rapportant. Encore faut-il quela procédure
tendant à réparer cette omission soit accomplie par ie gouver-
nement intéressé, qui aura à tenir compte de sa propre légis-.
lation en la matière, et que la situation de fait soit prouvée
par un ensemble de conditions devant les tribunaux du pays,
‘ainsi qu'il est prévu dans le procès-verbal ci-annexé?, et concer-
nant précisément ce terme. En dehors de ces conditions, toute
décision ou acte impliquant la non-observation par les citoyens
d'un pays des lois de ce pays entraîne l'anarchie administra-
tive, et peut porter préjudice à la paix intérieure de la nation
intéressée.

«Aucun gouvernement ne saurait admettre la modification
ou la suspension de lois autres que celles qui ont clairement été
visées dans des actes signés par lui, et demander qu'il le fasse
serait dépasser les limites des engagements pris.»

Dans son exposé oral devant la Cour, le Dt Tevfik Rouchdy Bey
a déclaré que la Cour, n’ayant pas été réguliérement saisie de
la question du Patriarcat cecuménique, qui est pour la Turquie
une question d’ordre intérieur, ne doit pas la prendre en consi-
dération.

Dans l'échange de vues qui a eu lieu tant dans la Commission
mixte que devant le Conseil de la Société des Nations et devant la
Cour, ce qui est connu des travaux préparatoires de la Convention
du 30 janvier 1923 a joué un rôle très important. La Cour est cepen-
dant d’opinion qu'il n’est pas nécessaire pour elle, dans le présent
avis, de donner un exposé d'ensemble de ces travaux. Elle ne s’y
référera que pour autant qu'elle estime indispensable de ce faire,
au cours de l'examen juridique qu'elle va maintenant aborder de
la question à elle soumise.

1 Procès-verbal n° 1 de la troisième sous-commission de la deuxième
Commission (Régime des étrangers) de la Conférence de Lausanne.
17 AVIS CONSULTATIF N° 30

IT.

La: Requête adressée à la Cour par le Conseil de la Société des
Nations pose deux questions qui, dans la forme, sont nettement dis-
tinctes l’une de l’autre. Toutefois, la Cour estime qu’il existe entre
elles des liens très étroits. La seconde question demande «quelles sont
les conditions qui doivent être remplies par les personnes désignées
dans l’article 2 de la Convention de Lausanne sous le nom d’« habi-
tants grecs de Constantinople », pour que ces personnes puissent
être considérées comme «établies » aux termes de la Convention et
exemptées de l'échange obligatoire ». De l’avis de la Cour, elle a
principalement pour objet de développer et de préciser au point
de: vue pratique certains aspects de la: réponse qui sera donnée
par'la Cour à la première question, savoir, « quels sont le sens et
la portée qui doivent être attribués, dans l’article 2 de la Conven-
tion de Lausanne du 30 janvier 1923, relative à l’échange des
populations grecques et turques, au mot «établies ». »

La Requête ne se réfère pas à la situation particulière du Patriar-
cat ‘œcuménique de Constantinople, telle qu’elle résulterait, entre
autres, d’après l'exposé oral de S. Exc. M. Politis, des décrets
d'investiture appelée bévats donnés aux patriarches successifs, et
d’un accord qui serait intervenu à Lausanne le 10 janvier 1923 entre
la Turquie et les Puissances alliées. Or, si le Conseil avait aussi
désiré connaître l’avis de la Cour sur ce point, qui fut l’objet de
discussions à Lausanne, il n'aurait pas manqué de le dire expressé-
ment. C’est pourquoi la Cour ne se considère pas comme étant
saisie de cette question.

La Cour est appelée à déterminer le sens et la portée du mot
« établis » non pas im abstracto, mais seulement dans l’article 2 de la
Convention de Lausanne. Elle constate, en premier lieu, que la
divergence quant au sens et à la portée du mot «établis » constitue
un différend relatif à l'interprétation d’un traité et, comme tel,
soulève une question de droit international. Il ne s’agit pas, en effet,
d’un rapport de droit interne entre l’administration et la popula-
tion : la divergence intéresse deux États qui ont conclu une Conven-
tion dont le but est d'échanger certaines parties de leurs populations ;
et le critérium fourni par le mot «établis », employé dans l’article 2
I: AVIS CONSULTATIF N° IO

de cette Convention, doit précisément servir à permettre aux
États contractants de distinguer la partie échangeable de leurs
populations respectives, de celle qui ne Vest point.

La Convention, après avoir posé, dans son article premier, le
principe général de l'échange des ressortissants turcs de religion
grecque-orthodoxe établis en Turquie et des ressortissants hellènes
de religion musulmane établis en Grèce, soustrait audit échange,
dans son article 2, d’un côté les habitants grecs de Constanti-
nople et de l’autre les habitants musulmans de la Thrace occiden-
tale. |

La limitation ainsi apportée au principe de l'échange a été déter-
minée par plusieurs raisons. En ce qui concerne les habitants
grecs de Constantinople, il y a eu, entre autres, celle d’éviter à cette
ville la perte qui aurait été la conséquence de l'exode d’une popu-
lation qui en constitue l’un des plus importants facteurs écono-
miques et commerciaux.

C’est donc la population grecque de Constantinople qu’on a voulu
exempter de l'échange obligatoire, ainsi qu'il ressort clairement des.
mots «habitants grecs de Constantinople ».

Comme, toutefois, la Turquie, pour des raisons que la Cour
n’a pas à connaître, ne voulait pas être obligée de garder à Constan-
tinople des Grecs y ayant immigré après la date de l'armistice de
Moudros, la Convention vise non pas. l’ensemble de la population
grecque de Constantinople au moment actuel, mais seulement les
éléments de cette population qui étaient déjà constitués à la date
du 30 octobre 1918. |

C’est en partant de ces considérations que la Cour examinera
d’abord le sens et la portée du mot « établis » à un point de vue géné-
ral et, en second lieu, la question de savoir si la situation indiquée
par ce mot doit être déterminée à l’aide des lois en vigueur dans
les deux pays intéressés.

La Convention ayant été rédigée en français, il est naturel de.
tenir compte du sens que revêt, dans cette langue, le termelitigieux.
A cet égard, il paraît constant que Vétablissement, tant d’après
l’étymologie de ce mot, substantif du verbe « établir », que dans les
habitudes courantes du langage, comporte deux éléments essentiels,
savoir : la-résidence et la stabilité, en entendant par là l'intention
de maintenir d’une manière durable la résidence dans un endroit
déterminé.
1g AVIS CONSULTATIF N° 10

_ En l’espèce, le mot «établis », étant employé pour désigner une
partie des habitants grecs de Constantinople, comprend tout naturel-
lement ceux desdits habitants qui, à la date du 30 octobre 1918,
résidaient déjà à Constantinople avec Vintention d’y rester d’une
manière durable.

Une idée voisine de celle qui vient d’être exprimée pour préciser
la notion d'établissement se trouve au fond de la notion du domicile
dans plusieurs législations modernes. Mais il n’en dérive aucunement
que les deux expressions se couvrent, ainsi qu’il a été parfois soutenu
au nom du Gouvernement turc. Il arrive quelquefois qu’on emploie
le mot « domicile » pour indiquer une situation de fait analogue à
celle ‘que l’on indique par le mot «établissement». Mais si l’on parle
de domicile dans un sens technique, et partant en rapport avec
une législation déterminée, on voit qu’il y a ou qu'il peut y avoir
des cas dans lesquels les deux notions de domicile et d'établissement
ne coincident pas. La question de savoir si un texte vise une simple
situation de fait ou un domicile dans le sens juridique est une ques-
tion d’interprétation.

Ace point de vue, il y a donc lieu d’examiner la question de savoir
si la Convention, soit expressément, soit de façon tacite, a voulu
renvoyer à la législation nationale pour déterminer quelles persannes
doivent être regardées comme «établies ».

De renvoi exprès, on n'en trouve aucun. Reste à voir si
la Convention renvoie tacitement aux lois nationales sur le
point qui occupe la Cour. :

Il-y a lieu d'observer tout d’abord qu’un renvoi tacite ne
découle pas nécessairement de la nature du fait envisagé par la
Convention. Tandis que la qualité de ressortissant d’un État ne
peut se fonder que sur la loi de cet État et que, partant, toute con-
vention qui se réfère à ladite qualité renvoie tacitement à la loi
nationale, rien n’exige que l’attache locale indiquée par le mot
«établis » soit détérminée par application d'une loi quelconque.
Ii se peut fort bien que la Convention ait envisagé un simple état
de fait, suffisamment déterminé par la Convention méme, en dehors
de tout renvoi aux lois nationales.

- La Cour est d’avis que tel est précisément le cas pour ce qui con-
cerne la. qualité d’«établi» dans l’article 2 de la Convention. Ainsi
quil:a:été dit ci-dessus, le mot « établis » en relation avec la date et
29 AVIS CONSULTATIF N° IO

les lieux indiqués. dans cet article, doit servir à distinguer la partie
échangeable de la partie non échangeable, aussi bien de la popula-
tion grecque de Constantinople que de la population musulmane de
la Thrace occidentale. Il n’est guère probable qu’on ait voulu fixer
ce critérium par un renvoi aux lois nationales. C’est un fait bien
connu que les lois des différents États envisagent pour les personnes
plusieurs espèces d’attaches locales et les règlent de diverses manières.
L'application des lois turques et grecques aurait eu probablement
pour conséquence des incertitudes, des difficultés et des longueurs
incompatibles avec la rapidité d'exécution qu’on a toujours regardée
comme essentielle à la Convention dont il s’agit. En outre, il se pour-
rait très bien que, par lerenvoiaux lois turques et grecques, la réparti-
tion de la population se fit d’une manière différente en Turquie et
en Grèce ; cela ne serait pas non plus conforme à l'esprit de la Con-
vention qui, sans doute, se propose d'assurer le même sort aux
populations grecques et turques par une application identique
et réciproque de dispositions égales sur les territoires des deux États.
Il n’y a d’ailleurs aucun indice que les auteurs de la Convention
aient, de quelque maniére que ce soit, pris en considération les lois
locales lorsqu'ils ont adopté le mot qui a donné lieu à la présente
controverse. Tout porte donc à croire que, sur ce point, la Conven-
tion se suffit à elle-même et que la Commission mixte doit déter-
miner la qualité d’habitant établi d’après le sens naturel des mots,
tel qu'il a été expliqué ci-dessus.

La délégation turque, cependant, a prétendu que la Convention
renvoie aux lois nationales et se fonde, entre autres, sur l’article I8
qui dispose que :

«Les Hautes Parties contractantes s’engagent à apporter
à leurs législations respectives les modifications qui seraient
nécessaires pour assurer l'exécution de la présente Convention. »

Mais cette clause ne fait que mettre en relief un principe allant de
soi, d’après lequel un Etat qui a valablement contracté des obliga-
tions internationales est tenu d'apporter à sa législation.les modifi-
cations nécessaires pour assurer l'exécution des engagements
pris. La nature spéciale de la Convention pour l'échange des
populations grecques et turques, touchant de très près à des matières
2r AVIS CONSULTATIF N° 10

qui sont réglées par les législations nationales et posant des prin-
cipes qui sont en contraste avec certains droits généralement recon-
nus aux individus, explique fort bien que l’on ait expressément
formulé là clause contenue dans l’article 18. Mais, de ce que les Par-
ties contractantes se sont obligées à mettre leurs législations respec-
tives en harmonie avec la Convention, il ne dérive aucunement que
celle-ci renvoie aux lois nationales pour autant qu’elles ne sont pas
contraires à la Convention.

Il est vrai que, dans la discussion orale, le Dr Tevfik Rouchdy
Bey a encore remarqué que le fait qu’on cherche un critérium pour
fixer le sens du mot « établis » démontre qu’on est en présence d’une
notion juridique. Il en a conclu qu’un tel critérium ne pourrait
être trouvé que dans la législation nationale des États contractants.
A cet argument, il y a lieu de répondre que si une expression qui par
elle-même n'est pas juridique est employée dans une convention
qui en fait découler des effets juridiques, il ne s’ensuit nullement que
ce critérium doive être demandé aux législations nationales des
États contractants.

D'autre part, l’objection de la délégation turque, prétendant que
la non-application des lois nationales aboutirait à une inégalité de
traitement entre diverses catégories de ressortissants turcs, habi-
tants de Constantinople, n’a pas grande portée, car si une personne
est reconnue comme non échangeable en vertu de la Convention de
1923, elle demeure certainement soumise à la loi turque sur tous les
points qui sont étrangers à la question de l’échangeabilité.

Si la délégation turque a soutenu la thèse du renvoi tacite à la
législation nationale, cela paraît être surtout parce que, selon elle, la
solution contraire aurait pour conséquence de porter atteinte à la
souveraineté nationale. Mais, ainsi que la Cour a déjà eu l’occasion
de le rappeler dans son arrêt en l'affaire du Wimbledon, «la faculté de
contracter des engagements internationaux est précisément un attri-
but de la souveraineté de l’État ». Dans le cas actuel, d’ailleurs, les
obligations des États contractants sont absolument égales et par-
faitement réciproques. Dès lors, il n’est pas possible d'admettre
que la Convention qui engendre de telles obligations, interprétée
d’après son sens naturel, ait porté atteinte à la souveraineté des
Hautes Parties contractantes.

Ayant ainsi exclu le renvoi aux lois nationales, la Cour ne croit
pas devoir examiner la question de savoir si telles ou telles disposi-
22 AVIS CONSULTATIF N° 10

tions des lois turques de 1902 et r914 sont ou ne sont pas contraires
à la Convention.

La délégation turque a soutenu, en se fondant encore sur les droits
de la souveraineté, qu’il devrait appartenir aux tribunaux nationaux
de déterminer, le cas échéant, si une personne est établie ou non
au sens de l’article 2. Mais, ainsi qu'il vient d’être dit, la souveraineté
nationale n’est pas mise en cause par la Convention en question.
Or, c'est précisément cette Convention qui, dans son article 12,
confère à la Commission mixte « tous pouvoirs de prendre les mesu-
res que nécessitera l'exécution de la présente Convention et de déci-
der toutes les questions auxquelles cette Convention pourrait don-
ner lieu». Au surplus, le renvoi aux tribunaux nationaux ne serait
guère compatible avec la rapidité d'exécution qui, ainsi qu'il a été
déjà mentionné, a été toujours considérée comme réclamée par la
nature et les buts de la Convention.

D'ailleurs, la compétence exclusive de la Commission mixte pour
la détermination de la nationalité des personnes soumises à l’échange
a déjà été affirmée par celle-ci dans sa décision du 4 avril 1924 :
il ne semble pas qu’il y ait eu, à ce propos, aucune protestation ni
réserve de la part de l’un ou del’autre des gouvernements intéressés.
Il ne serait pas facile de comprendre pourquoi la Commission mixte
serait seule compétente pour trancher les questions de nationalité,
qui, sans doute, demandent à être résolues par application des lois
nationales, et ne le serait pas pour vérifier l'existence des autres
conditions requises par l’article 2 de la Convention.

La Commission mixte sera donc seule compétente pour examiner,
dans chaque cas particulier, si un habitant grec de Constantinople
est établi conformément à l’article 2 de la Convention, pour pou-
voir être exempté de l’échange obligatoire.

La délégation turque s’est appuyée avec une insistance parti-
culière sur les paroles de M. Fromageot qui, interrogé par Chukri
Bey, aurait reconnu la compétence des tribunaux ottomans en
matière d'établissement.

Cependant, la réponse de M. Fromageot se rapportait à l’établis-
sement sur les territoires détachés de la Turquie de ressortissants
turcs dont la nationalité était affectée par le transfert de territoire.
Or, cette matière fait l’objet des articles 30 et suivants du Traité
de paix conclu à Lausanne le 24 juillet 1923.

 

 

1 Premier procès-verbal de la troisième sous-commission de la deuxième
Commission (Régime des étrangers) de la Conférence de Lausanne.
23 _ AVIS CONSULTATIF N° IO

‘On se trouve donc en présence d’un autre instrument réglant une
matière différente et n’instituant aucun organe international ana-
logue à la Commission mixte prévue par les articles 11 et suivants
de la Convention d'échange. Il en résulte qu’on ne peut tirer des
paroles de M. Fromageot aucun argument en faveur de la thèse
dont il s’agit.

III.

En ce qui concerne la deuxiéme partie de la question posée a la
Cour, relative aux conditions 4 remplir par les habitants grecs de
Constantinople pour étre considérés comme établis et exemptés dé
Féchange obligatoire, la Cour tient à rester dans le cadre tracé
par les discussionsset thèses résultant du dossier qui lui a été
transmis. En effet, elle estime n’être ni appelée à donner d’avance
des solutions à tous les problèmes qui pourront surgir quant à
Vapplication de l’article 2 de la Convention du 30 janvier 1923,
ni d’ailleurs suffisamment renseignée pour ce faire. C’est ainsi que
la Cour est sans aucune information au sujet de l’existence éven-
tuelle de personnes qui, possédant des bureaux, études, ateliers, etc.,
à Constantinople, demeureraient avec leurs familles aux environs de
cette ville.

I] s’agit de distinguer, en ce qui concerne la population grecque

de Constantinople, entre les habitants qui se sont établis dans cette
ville déjà avant la date du 30 octobre 1918 et les autres, ceux qui
ne s’étaient pas encore établis à cette date.
- On peut dire que le mot «établis », tel qu’il est employé dans
l’article 2, n’a pas d'autre fonction que d'exprimer qu’il s’agit des
habitants d’une certaine localité à une certaine époque. Toutefois,
le choix de ce mot «établis » sert à souligner que, pour qu'une per-
sonne puisse être considérée comme habitant, il faut que la rési-
dence ait un caractère durable, et cela déjà à l’époque en question.
Les personnes qui alors ne résidaient à Constantinople qu’en qualité
de simples visiteurs ne peuvent donc être considérées comme sous-
traites à l'échange. | .

Le degré de stabilité nécessaire n’est pas susceptible d’une défi-
nition précise. Mais la Cour estime que les habitants qui se trou-
vaient déjà avant le 30 octobre 1918 dans les conditions mention-
nées à titre d'exemples dans le n° 2 de la Résolution adoptée le
rt octobre 1924 par la Section juridique de la Commission mixte
24 AVIS CONSULTATIF N° IO

(p. 12 ci-dessus), doivent être considérés comme ayant été « établis »
au sens de l’article et par conséquent exemptés de l'échange, même
s’ils sont venus à Constantinople avec l'intention d’y faire fortune
et de retourner plus tard à leur lieu d’origine. Pendant leur résidence
à Constantinople, on doit les considérer comme « établis », car cette
résidence présente le caractère de stabilité qui est la condition néces-
saire de l’xétablissement».

Ainsi qu’elle l’a déjà fait observer, la Cour ne peut pas prévoir
d'avance les différents cas qui pourront se présenter devant la
Commission mixte. Elle estime, faute d'informations suffisantes
fournies par les thèses et discussions qui lui ont été soumises, devoir
s'abstenir d'envisager des solutions concrètes pour les problèmes
complexes que soulève l'application de l’article 2 à des personnes
qui, tout en appartenant à une même famille, ne satisfont pas indi-
viduellement aux conditions posées par cet article. Les pouvoirs
conférés à la Commission mixte par l’article 12 permettent à celle-ci
de statuer en équité, dans le cadre tracé par les règles de la Conven-
tion, sur tout point litigieux. La Convention garde le silence au
sujet de la question de l'unité de la famille. Si, dans ces conditions,
la définition adoptée par la Cour pour déterminer quels sont les habi-
tants établis pouvait sembler, dans certaines éventualités, conduire,
en ce qui concerne les familles, à des conséquences déraisonnables ou
manifestement iniques, le silence de la Convention ne saurait être
interprété comme privant la Commission mixte de la faculté d’exa-
miner jusqu’à quel point la Convention est présumée faire prévaloir
le critérium d'établissement, dans les conditions de temps et de lieu
indiquées par l’article 2, sur les rapports de famille en question.

Aucune restriction de provenance n'étant mentionnée dans
l’article 2, il est évident que les habitants grecs de Constantinople,
quel que soit le lieu d’où ils sont venus s’établir en cette ville, sont
exemptés de l'échange obligatoire s'ils remplissent les conditions
prévues par l’article 2 de la Convention.

La délégation turque prétendait devant la Commission mixte
qu'en vertu de l’article 3 les Grecs de Constantinople venant de
régions soumises à l'échange et qui seraient arrivés à Constanti-
nople depuis le 18 octobre 1912, sont échangeables.

Cette thèse — à supposer qu'elle doive être considérée comme
maintenue après les déclarations orales faites devant la Cour par le
Dr Tevfik Rouchdy Bey — méconnaît le sens de l’article 3 et
les dispositions de l’article 2.
25 AVIS CONSULTATIF N° I0

Il est évident que le 30 octobre 1918 est la date décisive
fixée par l'article 2 pour tous les habitants grecs établis à
Constantinople. Il serait donc contraire à une saine interpréta-
tion de modifier indirectement, pour un certain nombre d’entre eux,
cette disposition positive par une date fixée dans un autre article
réglant une situation différente. Cela serait d'autant plus inadmis-
sible que — selon les explications fournies à la Cour de la part du
Gouvernement hellénique et qui n’ont pas été contredites — l’appli-
cation de la date du 18 octobre 1912 aux habitants grecs de
Constantinople qui sont venus s'établir entre cette date et celle du
30 octobre 1918 priverait l’article 2, quia fait à Lausanne l’objet -

de longues discussions, d’une grande partie de sa valeur pratique.

On arrive à la même conclusion, qui écarte la thèse turque rela-
tive aux rapports entre les articles 2 et 3, sil’on interprète l’article 3
— comme la Cour l'estime justifié — à la lumière de l’article 10
qui vise expressément des personnes «ayant déjà quitté les terri-
toires des Hautes Parties contractantes », c’est-à-dire des personnes .
qui sont émigrées dans un pays étranger. Or, c’est précisément
l’article 3 qui contient la définition de l’émigrant, et c’est pourquoi
l'expression «quitter les territoires», dans cet article, ne vise pas
un mouvement de la population dans l’intérieur de l'État, mais bien
V’émigration en dehors du pays.

La Cour ne croit pas devoir s’attarder à examiner la question de
savoir de quelle manière doit être démontrée devant la Commission
mixte l’existence des conditions requises à l’article 2 de la Con-
vention pour qu’une personne soit considérée comme établie
et exemptée de J’échange. Cette question n’a pas été discutée devant
la Cour et il ne résulte pas du dossier qu’elle ait donné lieu, dans la
pratique, à des difficultés sérieuses. Il suffit de constater qu’étant
donné les pouvoirs très étendus dont la Commission mixte est revé-
tue, elle pourra statuer, dans chaque cas, sur la manière de prouver
les conditions susdites.

PAR CES MOTIFS,
Le Cour est d'avis :

I) Que le mot «établis» dans l’article 2 de la Convention de
Lausanne du 30 janvier 1923, relative à l'échange des populations
26 AVIS CONSULTATIF N° IO

grecques et turques, a pour but d'indiquer les conditions de temps
et de lieu dont dépend l’échangeabilité des Grecs et des Musulmans
qui habitent respectivement Constantinople ou la Thrace occiden-
tale ; que ce mot vise une situation de fait constituée pour les habi-
tants par une résidence ayant un caractère durable ;

« 2) Que, pour que les personnes désignées par l’article 2 de la Con-
vention de Lausanne sous le nom d’«habitants grecs de Constan-
tinople » puissent être considérées comme «établies » aux termes
de la Convention et exemptées de l’échange obligatoire, elles doivent
habiter dans les limites de la préfecture de la ville de Constanti-
nople telles qu’elles sont fixées dans la loi de 1912 ; y être arrivées,
de quelque lieu que ce soit, à une date antérieure au 30 octobre 1918 ;
et avoir eu, dès avant cette dernière date, l'intention d’y résider
d’une manière durable.

Le présent Avis ayant été rédigé en français et en anglais, c’est
le texte français qui fera foi.

Fait au Palais de la Paix, à La Haye, le 21 février mil neuf cent
vingt-cinq, en deux exemplaires dont l’un restera déposé aux
archives de la Cour et dont l’autre sera transmis au Conseil de la
Société des Nations.

Le Président :
(Signé) Max HUBER.

Le Greffier :
(Signé) À. HAMMARSKJOLD.
